Cobb, J.
We do not think it necessary to refer in detail to the *1085numerous grounds of the motion for a new trial. None of the assignments of error in the motion relate to questions which it would be profitable to discuss at length. The case at last turned upon the question whether the proposition made in the letter had been accepted. The plaintiff claimed that it had been accepted in his. behalf by his attorney, who was duly authorized to act for him. The defendant denied this, and claimed that the offer had been withdrawn before it was accepted by the plaintiff. Upon this issue the parties went to the jury. There was evidence to sustain either view of the transaction, and the jury have seen fit to decide in favor of the plaintiff. After a careful examination of the motion for a new trial, we can not say that there was any error which required the granting of a new trial. An effort was made to show that two of the jurors had never agreed to the verdict as rendered. The evidence offered to establish this fact was contained in the affidavits of the two jurors, and of course the court properly refused to consider this evidence. See Civil Code, § 5338, and numerous cases cited thereunder.

Judgment affirmed.


All the Justices concurring.